 


109 HRES 852 IH: Expressing the sense of the House that Members of Congress are not immune from having their offices searched.
U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 852 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2006 
Ms. Ginny Brown-Waite of Florida (for herself, Mr. Leach, Mrs. Myrick, Mr. Bass, Mr. Porter, Mr. Simmons, Mrs. Musgrave, Mr. Fitzpatrick of Pennsylvania, Mr. Wilson of South Carolina, Mr. Dent, Ms. Harris, Mrs. Kelly, Mrs. Miller of Michigan, Mr. Shays, Mr. Keller, Mr. Hefley, Mr. Mica, and Mr. Hayworth) submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Expressing the sense of the House that Members of Congress are not immune from having their offices searched. 
 
 
Whereas Members of Congress are not above the law; 
Whereas Members of Congress have a public trust to uphold; 
Whereas Members of Congress are elected to represent the interests of their constituents, not to protect their own interests; 
Whereas only certain legislative activities are protected from interference by the Speech or Debate Clause of the United States Constitution; and 
Whereas the courts have ruled that the Speech or Debate Clause does not shield Members from investigation of and prosecution for criminal activity: Now, therefore, be it 
 
That it is the sense of the House that if there is an ongoing criminal investigation into a Member of Congress, then that Member’s congressional office may be subject to searches and seizures by appropriate executive branch officials in possession of a valid court order.  
 
